Case 1:19-cv-02170-LDH-LB Document 13 Filed 07/29/19 Page 1 of 1 PageID #: 46




                                                                                         July 29, 2019
Honorable Judge LaShann DeArcy Hall
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

By Electronic Filing

       Re:     Case No. 1:19-cv-02170-LDH-LB, Rudler v. MLA Law Offices, LTD et al.

Dear Judge DeArcy Hall:

      My firm represents the Plaintiff in the above captioned matter. We submit this cover letter to
our motion for costs and fees associated with service of process pursuant to FRCP 4.

        With apologies if I have misunderstood, as I read Your Honor’s Individual Practices, while
this motion is exempt from the Pre-Motion Conference requirement, it is nonetheless required for the
Court to “order a briefing schedule[] for [the] motion[]” and Plaintiff “may not serve motion papers
before the Court enters a briefing schedule.” Attached hereto are the papers Plaintiff will provide in
support of her motion: (1) Motion for Payment of Costs of Service and Attorneys’ Fees; and (2)
Summary Attorneys’ Fee Affidavit with 2 Exhibits.

       We therefore respectfully request that the Court order a briefing schedule on this motion, and
propose the following:
     August 5, 2019: Plaintiffs to serve motion papers by electronic filing (if Defendant has
       appeared and not defaulted) or by overnight mail (if not).
     August 16, 2019: Defendants to serve opposition (if any).
     August 23, 2019: Plaintiffs to serve reply (if any).

We do not believe oral argument is necessary on this motion, and therefore do not request it.

                                                      Respectfully submitted,
                                                          /s/
                                                      _________________
                                                      J. Remy Green
                                                              Honorific/Pronouns: Mx., they/their/them
                                                      Cohen&Green P.L.L.C.
                                                      Attorneys for Plaintiff
                                                      1639 Centre St., Suite 216
                                                      Ridgewood, New York 11385
cc:
All relevant parties by ECF and electronic mail.
